— Order unanimously affirmed without costs. Memorandum: Supreme Court did not err in granting plaintiff’s cross motion for summary judgment on the issue of defendant Griffin’s liability. The court properly invoked the doctrine of collateral estoppel to preclude defendant Griffin from relitigating the issue of his liability based upon his prior criminal conviction (see, Kramer v Griffin, 156 AD2d 973). Finally, we note that although it is not a subject of this appeal, we are unable to conclude, as a matter of law, that plaintiffs decedent did not engage in any culpable conduct (cf, Kramer v Griffin, supra). (Appeal from Order of Supreme Court, Monroe County, Cornelius, J. — Summary Judgment.) Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.